Citation Nr: 9912545	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-21 629	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of osteochondritis of the left knee, with 
degenerative joint disease, currently evaluated 20 percent 
disabling, to include the propriety of the reduction from 
30 percent to 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1966 to February 1967.

2.	On April 29, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The appellant has withdrawn his Substantive Appeal; thus the 
Board has no jurisdiction of the appeal.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
C. W. Symanski
	Member, Board of Veterans' Appeals


Error! Not a valid link.


